SAWYER, Circuit Judge.
This cause came on to be heard at the February term, *105A. D. 1875, of this court, and was argued by counsel, and thereupon, upon consideration thereof, it was ordered, adjudged, and decreed as follows, viz: “That defendant, William T. Garratt, was not the first or original inventor or discoverer of the improvement or discovery claimed by him, in and by those certain reissued letters patent of the United States, number five thousand three hundred and twenty-eight, (No. 5,328), for an alleged new and useful Improvement in lubricators, issued by said defendant, William T. Garratt, on the 18th day of March, A. D. 1873, and is not entitled to a patent therefor; and that said reissued letters patent number five thousand three hundred and twenty-eight (No. 5,328), are declared void, and the same are hereby vacated and set aside by reason of their interference with those certain letters patent of the United States number one hundred and eleven thousand eight hundred and eighty-one, (No. 111,881), for a new and useful improvement in lubricators, issued to complainant, Nicholas Siebert, on the fourteenth (14th) day of February, A. D. 1871.” It was also further ordered, adjudged, and decreed that complainant do have and recover of and from defendant his costs and expenses to be taxed herein.
[On appeal to the supreme court, the decree of this court was affirmed. 98 U. S. 75.]